

114 S2767 IS: United States Cadet Nurse Corps Equity Act of 2016
U.S. Senate
2016-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2767IN THE SENATE OF THE UNITED STATESApril 7, 2016Mr. Menendez (for himself, Mr. Peters, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo provide that service of the members of the organization known as the United States Cadet Nurse
			 Corps during World War II constituted active military service for purposes
			 of laws administered by the Secretary of Veterans Affairs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States Cadet Nurse Corps Equity Act of 2016.
		2.Service deemed to
			 be active military service
			(a)In
 generalFor purposes of section 401(a)(1)(A) of the GI Bill Improvement Act of 1977 (38 U.S.C. 106 note), the Secretary of Defense is deemed to have determined that qualified service of a person constituted active military service.
			(b)Determination of
 discharge statusThe Secretary of Defense shall issue an honorable discharge under section 401(a)(1)(B) of the GI Bill Improvement Act of 1977 to each person whose qualified service warrants an honorable discharge. Such discharge shall be issued before the end of the one-year period beginning on the date of the enactment of this Act.
			3.Prohibition of
 retroactive benefitsNo benefits may be paid to any person as a result of the enactment of this Act for any period before the date of the enactment of this Act.
 4.Qualified service definedIn this Act, the term qualified service means service of a person as a member of the organization known as the United States Cadet Nurse Corps during the period beginning on July 1, 1943, and ending on December 15, 1945.